DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments to the drawings overcome the drawing objection(s) cited in the previous office action.
Applicant’s amendments to claims overcome the 35 USC 112 rejection(s) cited in the previous office action.
Applicant’s arguments with respect to 35 USC 102 rejections of claims 1 and 8 have been fully considered and are persuasive.  Applicant argues that Van Schip ‘022 (US Patent 9,090,022) is completely silent on automatic control of all the operating parameters (temperature, pressure and time), remote monitoring and control and use of a camera for live streaming , therefore, van't Schip '022 fails to disclose "wherein the operating parameters are controlled from a remote-preassigned location that simultaneously controls plurality of splices at different locations," and "wherein the control unit is operatively coupled with a camera to live stream operation of splicing from the work site to a remote-preassigned location." The examiner agrees with this assessment.  The applicant also argues that van’t Schip '751 (US Pub 2017/0159751) does not cure the deficiencies of van't Schip '022 because it is completely silent on integration of a camera with the control unit to send live stream operation of splicing from the work site to a remote-preassigned location and control of the operating parameters from the remote location and on real-time controlling and monitoring of 
Therefore, the 35 USC 102 rejection of claims 1 and 8 have been withdrawn. 
Reasons for Allowance
Claims 1-8 and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of claims 1 and 8 is the inclusion of the operating parameters are controlled from a remote-preassigned location that simultaneously controls plurality of splices at different locations, and wherein the control unit is operatively coupled with a camera to live stream operation of splicing from the work site to a remote-preassigned location in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        6/1/2021